Citation Nr: 9915173	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at University of Puerto Rico prior to March 8, 1995.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

It is reported in the evidence of record that the appellant 
is the child of a veteran who honorably served with the 
United States Army from April 1968 to May 1970, and who has a 
100 percent disability rating for a service-connected 
disability.  The appellant reports that he was born on 
February [redacted], 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the appellant's claim seeking 
entitlement to educational benefits under Chapter 35, Title 
38, United States Code, for courses taken at University of 
Puerto Rico prior to March 8, 1995.

The Board notes that the appellant's file includes a 
Statement of Accredited Representative in Appealed Case, VA 
Form 646.  It indicates that the Georgia Department of 
Veterans Service is the veteran's accredited representative, 
but also indicates that the VA Form 646 was "submitted in 
[sic] behalf of the Puerto Rico Department of Labor, Veterans 
Office."  Since every appellant may only have one 
representative for a given matter, 38 C.F.R. § 20.601  
(1998), the Board sent a letter to the appellant in November 
1998, requesting that he clarify the status of his 
representation.  The letter indicated that, if no response 
was received from the appellant within 30 days, the Board 
would proceed with its review.  No response from the 
appellant is of record.  Therefore, the Board finds that this 
matter is ready for appellate review.



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2.  The appellant's father was determined to be totally and 
permanently disabled due to service-connected disability for 
purposes of Chapter 35 educational benefits, effective March 
8, 1995, by RO rating decision in March 1995.

3.  The appellant was 20 years of age at the time of the 
effective date that the veteran was determined to be totally 
and permanently disabled.


CONCLUSION OF LAW

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at University of Puerto Rico prior to March 8, 1995, is not 
warranted.  38 U.S.C.A. §§ 3512(a)(3), 3512(d), 5107  (West 
1991); 38 C.F.R. § 21.3041(b)(2)(ii)  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitled to 
educational benefits under Chapter 35, Title 38, United 
States Code, for courses taken at University of Puerto Rico 
prior to March 8, 1995.  Specifically, he asserts that his 
father had his 100 percent disability rating retroactively 
restored, effective 1976, pursuant to Giusti-Bravo v. United 
States Veterans' Administration.  As a result, he believes 
that the veteran's 100 percent rating should be deemed 
permanent since 1981, and, thus, that he is entitled to 
educational benefits under Chapter 35 prior to March 8, 1995.

Review of the evidentiary record reflects that the veteran, 
the father of the appellant, was initially granted 
entitlement to a 100 percent disability rating for a service-
connected psychiatric disorder, effective October 15, 1976.  
That rating was subsequently reduced to 70 percent by RO 
rating decision on or about 1985.  In a March 1995 rating 
decision, the RO restored the 100 percent rating, effective 
October 15, 1976.  In that decision, it also determined that 
the veteran was totally and permanently disabled on March 8, 
1995, for purposes of entitlement to benefits under Chapter 
35, Title 38, United States Code.  A DEA Eligibility 
Information Exchange report indicates that notification of 
the March 1995 rating decision was provided on May 10, 1995.

The appellant's Chapter 35 file shows that several Enrollment 
Certifications, VA Form 22-1999, were received by the RO from 
the appellant.  Of particular importance is one showing 
enrollment at the University of Puerto Rico from August 11, 
1993 to May 30, 1994 and one showing enrollment from August 
22, 1994 to May 30, 1995.  The forms are rubber-stamped by a 
university certifying official on June 2, 1995.  Other 
Enrollment Certifications show additional, more recent 
coursework, but VA educational benefits have been paid for 
those courses.

As stated above, the appellant is appealing the RO's July 
1996 decision, denying entitlement to Chapter 35 educational 
benefits prior to March 8, 1995.

The law is dispositive of this issue.  VA regulations provide 
that a child of a veteran who has a total and permanent 
disability rating resulting from a service-connected 
disability is basically eligible for Chapter 35 educational 
benefits.  38 C.F.R. § 21.3021(a)  (1998).  The period of the 
eligibility depends, in part, on the age of the eligible 
child at the time of the assignment of the veteran's 
permanent and total disability rating.  Specifically:

If the effective date of the permanent 
and total disability rating occurs after 
the child has reached 18 but before he or 
she has reached 26, the beginning date of 
eligibility will be the effective date of 
the rating or the date of notification to 
the veteran from whom the child derives 
eligibility, whichever is more 
advantageous to the eligible child. 

38 U.S.C.A. 3512(a)(3), 3512(d)  (West 1991); 38 C.F.R. 
§ 21.3041(b)(2)(ii)  (1998); 

In this case, the evidence of record indicates that the 
appellant was born on February [redacted], 1975.  Thus, he 
was 20 years of age when the RO rendered its decision in 
March 1995, determining that the veteran was permanently 
and totally disabled for purposes of Chapter 35 educational 
benefits from March 8, 1995.  Thus, the appellant was between 
the ages of 18 years and 26 years at the time of the effective 
date for the veteran's permanent and total disability rating.  
Consequently, he is entitled to educational benefits under 
Chapter 35, Title 38, United States Code, from either the 
effective date of the rating, March 8, 1995, or the 
notification of that rating, May 10, 1995, whichever is most 
advantageous to him.  Since he is seeking retroactive payment 
of educational benefits, the earlier of the two dates, i.e. 
March 8, 1995, is most advantageous to him.  As a result, the 
appellant is entitled to Chapter 35 educational benefits from 
March 8, 1995, as properly determined by the RO.

The Board notes that the appellant believes that the matter 
of Giusti-Bravo v. United States Veterans' Administration, 
which allowed restoration of certain veterans' total 
disability ratings is controlling and results in an earlier 
eligibility date for him.  Specifically, he asserts that, 
since the veteran's total rating was restored effective in 
1976, the veteran's disability should have been deemed 
permanent in 1981, five years after the total rating was 
effective.  The Board disagrees.  In doing so, it 
acknowledges that the veteran's total disability rating for 
his service-connected psychiatric disability was restored, 
effective in 1976.  However, the Board finds that the 
regulations provide no basis for the appellant's contention 
that the veteran should be deemed permanently disabled in 
1981, 5 years after 1976.  The regulations do provide that a 
total disability rating that has been in effect for more than 
5 years cannot be reduced on the basis of one examination.  
38 C.F.R. § 3.344  (1998).  However, this regulation is 
irrelevant for present purposes.  In fact, the entire issue 
regarding the effective date of the veteran's restoration of 
a total disability rating is completely separate from the 
issue of the effective date of a permanent and total rating 
for Chapter 35 educational benefits purposes.  The veteran 
was determined to be entitled to a restoration of a total 
disability rating effective in 1976.  He was determined to be 
permanently and totally disabled for Chapter 35 benefits 
effective March 8, 1995.  The RO properly held that the 
latter date was when the appellant's Chapter 35 eligibility 
began.

The Board notes that it is bound by the applicable law and 
regulations when determining claims for VA benefits.  
38 U.S.C.A. § 7104(a)  (West 1991 & Supp. 1997).  The 
regulations provide no exceptions to the eligibility 
limitations that apply to this case.  Therefore, the Board 
finds that the appellant's entitlement to educational 
benefits under Chapter 35, Title 38, United States Code, 
prior to March 8, 1995, is precluded by law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at University of Puerto Rico prior to March 8, 1995, is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

